                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    GYASI ARMSTRONG,                                    CASE NO. 19-cv-04077-YGR
                                   7                 Plaintiff,
                                                                                            ORDER DISMISSING CASE
                                   8           vs.

                                   9    MEGAN J. BRENNAN,
                                  10                 Defendant.

                                  11          On February 7, 2020, the Court entered an order requiring that plaintiff file an amended

                                  12   complaint by February 28, 2020. (Dkt. No. 15.) The Court advised that failure to do so would
Northern District of California
 United States District Court




                                  13   result in dismissal of the case for failure to prosecute. To date, plaintiff has not filed an amended

                                  14   complaint. Accordingly, this case is hereby DISMISSED.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: March 9, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  18                                                       UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
